DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/26/2020 has been entered.
Claim Objections
Claims 1 and 10 are objected to because of the following informalities:  
In reference to claims 1 and 10, after “walls,” and before “one” in line 5, it is suggested to insert “the”, in order to ensure consistency and proper antecedent basis in the claim language.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5-6, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hashida et al. (JP 2018-030542) (Hashida) in view of Kato (JP 2011-144256).
	The Applicant provided a machine translation of JP 2018-030542 with the IDS filed 07/11/2019. The examiner provided a machine translation of JP 2011-144256 with the Office Action mailed 07/15/2021. The citation of prior art in the rejection refers to the provided machine translations. 
In reference to claims 1, 3, 5 and 10, Hashida teaches a vehicle component member including a vehicle component member body and a reinforcement plate joined to the vehicle component member body (Abstract) (corresponding to a vehicle constituent member). The vehicle component body is formed using a metallic material ([0012]) (corresponding to a body portion made of metal).
The vehicle component body includes a first vertical wall, a second vertical wall parallel to the first vertical wall and two lateral walls which connect the first vertical wall and second vertical wall ([0013]; FIG. 1) (corresponding to a body portion having a pair of vertical walls disposed such that the vertical walls face each other, an upper wall connecting an upper end of one of the vertical walls to an upper end of the other of the vertical walls, and a lower wall connecting a lower end of the one of the vertical walls to a lower end of the other of the vertical walls; a body portion having a vertical wall with a first surface and an opposite second surface extending in a vehicle up down direction, an upper wall connected to an upper end of the second surface of the vertical wall and a lower wall connecting a lower end of the second surface of the vertical wall). The thickness of the first vertical wall is set to be thicker than the thickness of the second vertical wall ([0014]) (corresponding to one of the vertical walls has a thickness that is less than a thickness of the other of the vertical walls).
Hashida further teaches a fiber reinforced resin (CFRP and GFFRP) back up plate (i.e., reinforcing member) having a rectangular plate shape is fixed to the second vertical wall ([0016]) (corresponding to a reinforcing member made of fiber reinforced resin and having a sheet shape; the sheet shape comprising a first end surface, a second end surface opposite the first end surface, and four peripheral edges surrounding a perimeter of the reinforcing member, one peripheral edge of the four peripheral edges is a surface end). FIG. 1, provided below, shows the back up plate 12 on the second vertical wall 18 is positioned entirely between the two lateral walls 20 and 22 (corresponding to the reinforcing member being disposed on a first surface of the one of the vertical walls and positioned entirely between the upper wall and the lower wall of the body portion in a vehicle up-down direction, the first surface being on a side opposite a second surface of the one of the vertical walls, the second surface facing the other one of the vertical walls).
The back up plate 12 is fixed to the surface of the second vertical wall via an adhesive 29 ([0016]) (corresponding to an adhesive layer provided between the one of the vertical walls and the reinforcing member and joining the one of the vertical walls to the reinforcing member). FIG. 4, provided below, discloses the adhesive layer 29 is in contact with a first end surface of the back up plate 12 (corresponding to the first end surface of the reinforcing member is covered with the adhesive layer).
Hashida does not explicitly disclose the adhesive layer being configured such that a thickness of a part of the adhesive layer becomes thinner as the part of the adhesive layer is distanced outwardly from the surface end of the back up plate in a planar view of the reinforcing member, as presently claimed.
	Kato teaches an adhesive that adheres one member to another, wherein the members are structural members of a vehicle body of an automobile ([0001]-[0002]). An adhesive surface at the end of a member and the adhesive surface of the other member are adhered to each other, a second layer of adhesive stacked on a first layer of adhesive expands ([0009]). Kato further teaches the second adhesive layer portion covers a cut end face of the member, therefore, the cut end surface of the end adhesive surface can be covered and isolated from the outside ([0009]).
Fig. 1b, provided below, further teaches a part of the second adhesive layer portion 32 becomes thinner as the part of the second adhesive layer is distanced outwardly from the cut end surface of the member (corresponding to the adhesive layer being configured such that a thickness, in a vehicle front-rear direction, of a part of the adhesive layer becomes thinner as the part of the adhesive is distanced outwardly from a surface end of the reinforcing member, the part of the adhesive layer being disposed outwardly from the surface end of the reinforcing member; the adhesive layer being configured such that a thickness of a part of the adhesive layer becomes thinner as the part of the adhesive layer is distanced outwardly from a surface end of the reinforcing member in a planar view of the reinforcing member, the part of the adhesive layer being disposed outwardly from the surface end of the reinforcing member).
Fig. 1b further teaches the end adhesive surface 11 has a curved surface projecting upward from the cut end surface of the member (corresponding to a first portion of the adhesive layer, the first portion being disposed outwardly from the surface end of the reinforcing member, has a quadrant shape in a sectional view of the body portion along the vehicle front-rear direction). It is noted that the term “quadrant shape” is interpreted as a shape having a curved surface projecting upward from a surface, other than a shape obtained by diving a circle strictly into four, given this is disclosed in the instant application’s Specification at paragraph [0052].
In light of the motivation of Kato, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the adhesive layer of Hashida to be configured as the adhesive of Kato, in order to provide cover and isolation from the outside to all the peripheral edges of the back up plate.
Given that Hashida in view of Kato teaches the back up plate is fixed to the surface of the second vertical wall via the adhesive layer (Hashida, [0016]), it is clear the adhesive layer is on a first joining surface along a surface direction of the back up plate (corresponding to the reinforcing member and the adhesive layer have a first joining surface along a surface direction of the reinforcing member). Hashida in view of Kato further teaches the adhesive layer expands and covers the end surfaces of the back up plate, as discussed above, therefore, it is clear the back up plate and the adhesive layer have a second joining surface along a thickness direction of the back up plate (corresponding to a second joining surface along a thickness direction of the reinforcing member; all peripheral edges of the reinforcing member are covered with the 
    PNG
    media_image1.png
    761
    691
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    593
    1347
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    338
    511
    media_image3.png
    Greyscale
adhesive layer).
In reference to claims 6 and 8, Hashida in view of Kato teaches the limitations of claims 1 and 5, as discussed above. Hashida in view of Kato teaches the second adhesive layer portion expands and covers the cut end surface of the member (Kato, [0009]). Fig. 1b, provided above, further discloses there is no step between the expanded second adhesive layer and the cut end of the member stuck to the other structural member (corresponding to no step is formed in a boundary portion between the surface end of the reinforcing member and the adhesive layer).

Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hida (JP 2015-160524) in view of Kato.
	The examiner has provided a machine translation of JP 2015-160524. The citation of prior art refers in the rejection refers to the provided machine translation. 
In reference to claims 5 and 8, Hida teaches a vehicle body structure of an automobile in which a CFRP reinforcing material is adhered to a wall portion of a metal hollow frame on the tension side when a load is input from the outside of the vehicle body ([0001]) (corresponding to a vehicle constituent member comprising a body portion made of metal; a reinforcing member made of fiber reinforced resin). The reinforcing material is adhered to the wall portion of the hollow frame with a foaming adhesive ([0010]) (corresponding to an adhesive layer between the surface of the vertical wall and the reinforcing member and connecting the vertical wall and the reinforcing member).
	Hida further teaches the hollow frame includes an inner panel having a hat-shaped cross section ([0021]; Fig. 2) (corresponding to a body portion having a vertical wall with a first surface and an opposite second surface extending in a vehicle up down direction, an upper wall connected to an upper end of the second surface of the vertical wall, and a lower wall connected to a lower end of the second surface of the vertical wall). 
Fig. 2, provided below, further discloses the reinforcing material 19 has a sheet shape (corresponding to a sheet shape; the sheet shape comprising a first end surface, a second end surface opposite the first end surface, and four peripheral edges surrounding a perimeter of the reinforcing member, one peripheral edge of the four peripheral edges is a surface end). The reinforcing material 19 is attached to the inner wall portion 18b in the vehicle width direction of the inner panel 18 with an epoxy resin-based foamable adhesive 20 ([0021]) (corresponding to the reinforcing member being disposed on the first surface of the vertical wall and positioned entirely between the upper wall and the lower wall of the body portion in a vehicle up-down direction; the first end surface of the reinforcing member is covered with the adhesive layer).
Hida does not explicitly disclose the adhesive layer being configured such that a thickness of a part of the adhesive layer becomes thinner as the part of the adhesive layer is distanced outwardly from the surface end of the reinforcing material in a planar view of the reinforcing member, as presently claimed.
Kato teaches an adhesive that adheres one member to another, wherein the members are structural members of a vehicle body of an automobile ([0001]-[0002]). An adhesive surface at the end of a member and the adhesive surface of the other member are adhered to each other, a second layer of adhesive stacked on a first layer of adhesive expands ([0009]). Kato further teaches the second adhesive layer portion covers a cut end face of the member, therefore, the cut end surface of the end adhesive surface can be covered and isolated from the outside ([0009]).
Fig. 1b, provided above, further teaches a part of the second adhesive layer portion 32 becomes thinner as the part of the second adhesive layer is distanced outwardly from the cut end surface of the member (corresponding to the adhesive layer being configured such that a thickness, in a vehicle front-rear direction, of a part of the adhesive layer becomes thinner as the part of the adhesive is distanced outwardly from a surface end of the reinforcing member, the part of the adhesive layer being disposed outwardly from the surface end of the reinforcing member; the adhesive layer being configured such that a thickness of a part of the adhesive layer becomes thinner as the part of the adhesive layer is distanced outwardly from a surface end of the reinforcing member in a planar view of the reinforcing member, the part of the adhesive layer being disposed outwardly from the surface end of the reinforcing member).
Fig. 1b further teaches the end adhesive surface 11 has a curved surface projecting upward from the cut end surface of the member and there are no step between the expanded second adhesive layer and the cut end surface of the member stuck to the other structural member (corresponding to a first portion of the adhesive layer, the first portion being disposed outwardly from the surface end of the reinforcing member, has a quadrant shape in a sectional view of the body portion along the vehicle front-rear direction; no step is formed in a boundary portion between the surface end of the reinforcing member and the adhesive layer). It is noted that the term “quadrant shape” is interpreted as a shape having a curved surface projecting upward from a surface, other than a shape obtained by diving a circle strictly into four, given this is disclosed in the instant application’s Specification at paragraph [0052].
In light of the motivation of Kato, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the epoxy resin-based foamable adhesive of Hida to be configured as the adhesive of Kato, in order to provide cover and isolation from the outside to all the peripheral edges of the reinforcing  material.

    PNG
    media_image4.png
    518
    472
    media_image4.png
    Greyscale
Given that Hida in view of Kato teaches the reinforcing material 19 is attached to the inner wall portion 18b in the vehicle width direction of the inner panel 18 with an epoxy resin-based foamable adhesive 20 ([0021]), thus, it is clear the adhesive layer is on a first joining surface along a surface direction of the reinforcing material (corresponding to the reinforcing member and the adhesive layer have a first joining surface along a surface direction of the reinforcing member). Hida in view of Kato further teaches the adhesive layer expands and covers the end surfaces of the reinforcing material, as discussed above, therefore, it is clear the reinforcing material and the adhesive layer have a second joining surface along a thickness direction of the reinforcing material (corresponding to a second joining surface along a thickness direction of the reinforcing member).
 Response to Arguments
In response to amended claims 1 and 10, which now recite a vehicle constituent member comprising a body portion having a pair of vertical walls one of the vertical walls has a thickness that is less than a thickness of the other of the vertical walls, it is noted that Kitano et al. (US 6,468,613) (Kitano) and Kato (JP 2011-144256) alone or in combination no longer meet the claimed limitations. Additionally, upon further search and consideration the previous 35 U.S.C. 103 rejection over Kitano in view of Kato are withdrawn from record. However, the amendments necessitate a new set of rejections as set forth above. 
Applicant’s arguments filed 06/29/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY I OMORI/Primary Examiner, Art Unit 1784